UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-1169


BRUCE E. PHILLIPS, JR.,

                   Plaintiff - Appellant,

             v.

BRUCE EDWARD PHILLIPS, SR., Double Confidential Informant for FBI &
DHS; WILAIWAN MCKINNY, DEA; EDWIN MCGEE, Secret Service;
UNITED STATES POSTAL SERVICE,

                   Defendants - Appellees.



                                     No. 18-1170


BRUCE E. PHILLIPS, JR.,

                   Plaintiff - Appellant,

             v.

UNKNOWN,

                   Defendant - Appellee.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:17-cv-01301-TSE-IDD; 1:17-cv-
01302-TSE-IDD)
Submitted: March 29, 2018                                         Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bruce E. Phillips, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Bruce Edward Phillips, Jr., seeks to appeal the

district court’s orders remanding his complaints to state court, denying reconsideration,

and imposing a prefiling injunction requiring Phillips to obtain the permission of the

district court prior to filing any further actions or motions. With respect to the district

court’s orders remanding the complaints to state court for lack of subject matter

jurisdiction, those orders are not reviewable. See 28 U.S.C. § 1447(d) (2012); see also

Bartels v. Saber Healthcare Grp., LLC, 880 F.3d 668, 673 (4th Cir. 2018) (where order

of remand is based on lack of subject matter jurisdiction, appellate review is prohibited).

In addition, the district court also properly denied Phillips’ motions for reconsideration,

as a district court cannot reconsider its ruling remanding a case to state court. See In re

Lowe, 102 F.3d 731, 733-36 (4th Cir. 1996). Finally, Phillips has failed in his informal

briefs on appeal to challenge the district court’s imposition of the prefiling injunction and

has thus forfeited appellate review of that issue. See 4th Cir. R. 34(b).

       We therefore deny leave to proceed in forma pauperis and dismiss the appeals.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid in the decisional

process.

                                                                               DISMISSED




                                              3